Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 19, 2022

                                       No. 04-22-00036-CR

                                     Rosanna Marie HOGUE,
                                           Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020-CR-8622
                          Honorable Michael E. Mery, Judge Presiding


                                          ORDER

         On January 18, 2022, the district clerk filed a copy of the clerk’s record, which contains
the trial court’s certification, stating this “is a plea-bargain case, and the defendant has NO right
of appeal” and “the defendant has waived the right of appeal. We therefore ORDER the district
clerk to file, by January 28, 2022, an electronic clerk’s record containing the following
documents:

       1.      All pre-trial orders and the related pre-trial motions;

        2.      The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
Stipulations, and all other documents relating to the defendant’s plea bargain;

       3.      The judgment;

       4.      All post-judgment motions and orders;

       5.      The notice of appeal;

       6.      The Trial Court’s Certification of Defendant’s Right of Appeal; and

       7.      The criminal docket sheet.
      All other appellate deadlines are suspended pending further order of this court.




                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2022.




                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court